Case: 22-10760         Document: 00516582405           Page: 1      Date Filed: 12/19/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 22-10760
                                    Summary Calendar                                FILED
                                                                            December 19, 2022
                                                 Lyle W. Cayce
   Todd Michael Tomasella, on Behalf of the Estate ofClerk
   Todd Michael Tomasella,

                                                                  Plaintiff—Appellant,

                                            versus

   Kaufman County Child Support; Ruth Blake,

                                                                Defendants—Appellees.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                                 USDC No. 3:20-476


   Before Davis, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
                 Plaintiff-Appellant Todd Michael Tomasella, proceeding pro se,
   appeals the district court’s judgment 1 dismissing of his civil rights complaint


          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
          1
            The district court issued two judgments in this case. The first judgment
   dismissed Plaintiff’s claims against Defendants Casey Blair, Bryan Beavers, Rhonda
   Hughey, and Warren Kenneth Paxton. The second judgment dismissed Plaintiff’s claims
   against Defendants Ruth Blake and Kaufman County Child Support. On appeal, Plaintiff
Case: 22-10760         Document: 00516582405                Page: 2       Date Filed: 12/19/2022




                                           No. 22-10760


   against multiple state officials and agencies in connection with his child
   support proceedings. For the reasons set forth below, we AFFIRM.
                                 I. BACKGROUND
           Tomasella appeals the district court’s dismissal of his civil rights
   complaint wherein he alleges that Defendants-Appellees violated the
   Racketeer Influence and Corrupt Organizations Act (RICO), as well as his
   rights under the First, Fourth, Sixth, Eighth, and Fourteenth Amendments.
   Tomasella also brings state law claims for invasion of privacy, false arrest,
   false imprisonment, intentional infliction of emotional distress, malicious
   prosecution, tortious interference, and civil conspiracy. Plaintiff asserts
   these claims against the following Defendants in their individual capacities:
   (1) Warren Kenneth Paxton, the Texas Attorney General; (2) Judge Casey
   Blair, a state court judge; (3) Bryan Beavers, the Sheriff of Kaufman County;
   and (4) Rhonda Hughey, the Kaufman County District Clerk.
           Tomasella’s filed his complaint in federal district court following his
   unsuccessful state court proceedings in which the state court ordered him to
   pay child support. Specifically, Tomasella contends that he was ordered to
   make “unlawful” child support payments and was “falsely arrested and
   incarcerated” after Judge Blair found him in contempt for failing to timely
   make those payments. In support of his claims, Tomasella points to a Texas
   appellate court decision which vacated his sentence for criminal contempt on



   continues to name as defendants both Ruth Blake and Kaufman County Child Support, but
   does not argue that the district court erred in dismissing them in its second judgment. Pro
   se briefs are afforded liberal construction, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per
   curiam), but pro se litigants are not exempt “from compliance with relevant rules of
   procedural and substantive law,” Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981) (per
   curiam). Because Tomasella does not sufficiently challenge the district court’s second
   judgment dismissing Ruth Blake and Kaufman County Child Support, we deem his claims
   against these Defendants abandoned and accordingly do not address them.




                                                  2
Case: 22-10760         Document: 00516582405               Page: 3       Date Filed: 12/19/2022




                                           No. 22-10760


   the grounds that, because he was “sentenced to more than six months in jail,
   he was entitled to a trial by jury.”
           Defendants moved to dismiss Tomasella’s claims, asserting that the
   district court lacked subject-matter jurisdiction under the Rooker-Feldman
   doctrine, 2 and that he failed to state claims upon which relief can be granted.
   The district court dismissed Tomasella’s claims for invasion of privacy,
   intentional infliction of emotional distress, tortious interference, civil
   conspiracy, and malicious prosecution (collectively, Plaintiff’s “state-law
   claims”) for lack of subject-matter jurisdiction under Rooker-Feldman. The
   court also dismissed Tomasella’s 42 U.S.C. § 1983 claim for violation of his
   First Amendment rights and his RICO claim for lack of subject-matter
   jurisdiction. The district court denied Defendants’ Rule 12(b)(1) motion as
   to Tomasella’s § 1983 claims for violations of his Fourth, Sixth, Eighth, and
   Fourteenth Amendment rights, and his false arrest and false imprisonment
   claims,3 but granted Defendants’ Rule 12(b)(6) motion as to these claims.
   Tomasella timely appealed.
                                      II. DISCUSSION
   A. Lack of Subject-Matter Jurisdiction
           On appeal, Tomasella argues that the Rooker-Feldman doctrine is not
   applicable to his state law, RICO, and First Amendment claims because he


           2
            See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of Appeals v.
   Feldman, 460 U.S. 462 (1983).
           3
               The Magistrate Judge noted that to the extent Tomasella’s false arrest and
   imprisonment claims are “related to the civil contempt proceedings, he seeks an
   impermissible review of the validity of the state court judgment,” but that to the extent he
   seeks damages for his “alleged injury based on the vacated criminal contempt portion of a
   state court order that resulted in his imprisonment for more than six months without a jury
   trial, [these] claims can be reviewed without calling [into question] the validity of the state
   court’s determination.”




                                                 3
Case: 22-10760           Document: 00516582405             Page: 4      Date Filed: 12/19/2022




                                           No. 22-10760


   was a “State Court winner” 4 and is not asking for relief from a state court
   order. We disagree.
           Under the Rooker-Feldman doctrine, federal district courts lack
   subject matter jurisdiction to consider cases where: (1) the federal court
   plaintiff lost in state court; (2) the plaintiff’s alleged injuries were caused by
   the state court judgment; (3) plaintiff’s claims invite the federal court to
   review and reject the state court judgment; and (4) the state court judgment
   was rendered before plaintiff filed proceedings in federal district court. 5
   “[I]n addition to the precise claims presented to the state court, Rooker-
   Feldman prohibits federal court review of claims that are ‘inextricably
   intertwined’ with a state court decision.” 6 We have previously held that
   “issues are ‘inextricably intertwined’ when a plaintiff casts a complaint in
   the form of a civil rights action simply to circumvent the Rooker-Feldman
   rule.” 7
           Here, Tomasella’s state-law claims center on his allegation that
   Defendants conspired to maliciously prosecute him “even when he timely
   paid child support.” He contends that Defendants’ “malice and disdain” is
   underscored by their continued “unlawful[] stalking” in an effort to force



           4
             Plaintiff is incorrect that he was the “winner” in his state court proceedings.
   Although the state appellate court vacated Tomasella’s sentence for criminal contempt,
   the appellate court’s order specifically noted that it did “not disturb the trial court’s
   findings or sentence related to civil contempt.” Accordingly, Tomasella did not prevail on
   his challenge to his two arrests related to his civil contempt proceedings for failure to make
   timely child support payments.
           5
               Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005).
           6
              Burciaga v. Deutsche Bank Nat’l Trust Co., 871 F.3d 380, 384-85 (5th Cir. 2017)
   (citation omitted).
           7
             Richard v. Hoechst Celanese Chem. Grp., Inc., 355 F.3d 345, 351 (5th Cir. 2003)
   (citing Liedtke v. State Bar of Tex., 18 F.3d 315, 317 (5th Cir. 1994)).




                                                  4
Case: 22-10760         Document: 00516582405               Page: 5      Date Filed: 12/19/2022




                                          No. 22-10760


   him “to pay them approximately twice as much child [support] as he should
   have ever been charged.” Tomasella further asserts that his child support
   obligation has “compelled [him] to be a customer of the [Child Support
   Division] CSD against his will,” which has caused him “a great deal of
   emotional stress, significant financial losses, as well as damages to his
   reputation.” These factual allegations and alleged injuries 8 all stem from
   Tomasella’s challenge to the state court’s child support judgment and
   Defendants’ efforts to enforce that judgment. Thus, because Tomasella’s
   state-law tort claims are “inextricably intertwined” with the validity of the
   state court’s child support judgment, the district court correctly held that it
   lacked subject-matter jurisdiction over his state-law claims. 9
           The district court also correctly held that the Rooker-Feldman doctrine
   bars Tomasella’s RICO and § 1983 First Amendment claims. Although the
   district court noted that Tomasella failed to allege a “pattern of racketeering
   activity,” it liberally construed Tomasella’s assertion that “CSD is a for-
   profit business” that gains “substantial profits” from compelling individuals
   to be “customers” as an alleged pattern of racketeering activity. Assuming



           8
             See Truong v. Bank of Am., N.A., 717 F.3d 377, 382 (5th Cir. 2013) (noting that
   one of the “hallmark[s] of the Rooker-Feldman inquiry is the source of the federal plaintiff’s
   alleged injury” (citing Exxon, 544 U.S. at 284)).
           9
              See Glatzer v. Chase Manhattan Bank, 108 F. App’x 204, 205 (5th Cir. 2004) (per
   curiam) (unpublished) (affirming the district court’s dismissal for lack of jurisdiction of
   plaintiff’s claims that defendants “conspired to deprive him of his parental rights” and
   “improperly seized his assets”); Sookman v. Millard, 151 F. App’x 299, 300 (5th Cir. 2005)
   (per curiam) (unpublished) (affirming the district court’s holding that it lacked jurisdiction
   under Rooker-Feldman to hear plaintiff’s claim that “defendants conspired with each other
   and state court judges presiding over divorce and custody proceedings between [plaintiff]
   and her ex-husband . . . to deprive her of various civil rights”). Unpublished opinions
   issued in or after 1996 are “not controlling precedent” except in limited circumstances, but
   they “may be persuasive authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir.
   2006). We cited both Glatzer and Sookman with approval in Truong, 717 F.3d at 373 n.3.




                                                 5
Case: 22-10760        Document: 00516582405              Page: 6       Date Filed: 12/19/2022




                                         No. 22-10760


   that Tomasella has stated a RICO claim, 10 we find that it is barred by the
   Rooker-Feldman doctrine because his alleged injury is the state court’s child
   support judgment. 11          And for the same reason, Tomasella’s First
   Amendment claim—that he was forced to be a “customer” of the CSD in
   violation of his right to freedom of association—is similarly barred under
   Rooker-Feldman.
           Accordingly, the district court committed no error in granting
   Defendants’ Rule 12(b)(1) motion to dismiss for lack of subject-matter
   jurisdiction Tomasella’s state-law tort claims, as well as his RICO and First
   Amendment claims.
   B. Failure to State a Claim
           Tomasella also challenges the district court’s dismissal of his false
   arrest and imprisonment claims and his § 1983 claims for alleged violations
   of his Fourth, Sixth, Eighth, and Fourteenth Amendment rights.
           As to Tomasella’s claims against the state court judge, we agree with
   the district court that Tomasella cannot overcome the hurdle of judicial
   immunity. On appeal, he contends that Judge Blair is not entitled to judicial
   immunity because he “lost his jurisdiction” by entering an “illegal order.”
   Tomasella’s argument is without merit. Although Tomasella is correct that
   a judge is not immune from liability for actions “taken in the complete




           10
              This Court has previously held that dismissal is appropriate when appellants
   have asserted no facts that would support a pattern of racketeering activity. See Abraham
   v. Singh, 480 F.3d 351, 355 (5th Cir. 2007).
           11
              See Larrew v. Barnes, No. 02-1585, 2003 WL 21458754 (N.D. Tex. May 7, 2003),
   aff’d 87 F. App’x 407, 408 (5th Cir. 2004) (per curiam) (unpublished) (noting that the
   district court held that plaintiff’s “RICO claim was inextricably intertwined with his claim
   alleging that his divorce decree was invalid”).




                                                6
Case: 22-10760           Document: 00516582405              Page: 7     Date Filed: 12/19/2022




                                            No. 22-10760


   absence of all jurisdiction,” 12 he is incorrect that the fact Judge Blair’s
   criminal contempt order was ultimately vacated in part on appeal means that
   he lacked jurisdiction to enter such an order. As explained by the Supreme
   Court, “[a] judge will not be deprived of immunity because the action he took
   was in error, was done maliciously, or was in excess of his authority; rather,
   he will be subject to liability only when he has acted in the ‘clear absence of
   all jurisdiction.’” 13       Accordingly, Judge Blair did not lose his judicial
   immunity for issuing an order that was ultimately reversed in part on appeal.
           Likewise, the district court did not err in dismissing Tomasella’s
   claims against the Attorney General, Sheriff, and Clerk for failure to state a
   claim. “In order to state a cause of action under section 1983, the plaintiff
   must identify defendants who were either personally involved in the
   constitutional violation or whose acts are causally connected to the
   constitutional violation alleged.” 14 Moreover, a defendant cannot be held
   liable under § 1983 under a theory of respondeat superior. 15 Tomasella’s
   conclusory assertions that the Sheriff and Clerk continued his “illegal
   incarceration,” and that the Office of the Attorney General failed to provide
   him with an attorney and jury trial, are insufficient to tie his civil rights claims
   to the specific actions of these Defendants. Accordingly, Tomasella’s claims




           12
                Mireles v. Waco, 502 U.S. 9, 13 (1991).
           13
               Stump v. Sparkman, 435 U.S. 349, 356 (1978) (quoting Bradley v. Fisher, 13 Wall.
   335, 351 (1872)); see also Adams v. Mcllhany, 764 F.2d 294, 298-99 (5th Cir. 1985) (finding
   that a state criminal court judge had “some subject-matter jurisdiction,” and thus
   maintained his judicial immunity, even though the judge improperly imprisoned the
   plaintiff for “constructive contempt” and sentenced her to thirty days in jail).
           14
             Woods v. Edwards, 51 F.3d 577, 583 (5th Cir. 1995) (citing Lozano v. Smith, 718
   F.2d 756, 768 (5th Cir. 1983)).
           15
                Stewart v. Murphy, 174 F.3d 530, 536 (5th Cir. 1999).




                                                   7
Case: 22-10760      Document: 00516582405          Page: 8   Date Filed: 12/19/2022




                                    No. 22-10760


   against the Attorney General, Sheriff, and Clerk in their individual capacities
   were properly dismissed.
          For these reasons and those outlined in the detailed, careful Report
   and Recommendation issued by the Magistrate Judge and adopted by the
   district court, the judgment is AFFIRMED.




                                         8